
	
		II
		111th CONGRESS
		1st Session
		S. 1431
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2009
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require a
		  voter-verified permanent paper ballot under title III of such Act, and for
		  other purposes.
	
	
		1.Short title; Table of
			 Contents
			(a)Short
			 TitleThis Act may be cited
			 as the Voter Confidence and Increased
			 Accessibility Act of 2009.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Promoting Accuracy, Integrity, and Security Through
				Voter-verified Permanent Paper Ballot
					Sec. 101. Paper ballot and manual counting
				requirements.
					Sec. 102. Accessibility and ballot verification for individuals
				with disabilities.
					Sec. 103. Additional voting system requirements.
					Sec. 104. Availability of additional funding to enable States
				to meet costs of revised requirements.
					Sec. 105. Effective date for new requirements.
					Title II—Enhancement of Enforcement
					Sec. 201. Enhancement of enforcement of Help America Vote Act
				of 2002.
					Title III—Requirement for Mandatory Manual Audits by Hand
				Count
					Sec. 301. Mandatory manual audits.
						Sec. 321. Requiring audits of results of elections.
						Sec. 322. Number of ballots counted under audit.
						Sec. 323. Process for administering audits.
						Sec. 324. Selection of precincts.
						Sec. 325. Publication of results.
						Sec. 326. Payments to States.
						Sec. 327. Exception for elections subject to recount under
				  State law prior to certification.
						Sec. 328. Effective date.
					Sec. 302. Availability of enforcement under Help America Vote
				Act of 2002.
					Sec. 303. Guidance on best practices for alternative audit
				mechanisms.
					Sec. 304. Clerical amendment.
					Title IV—Repeal of Exemption of Election Assistance Commission
				From Certain Government Contracting Requirements
					Sec. 401. Repeal of exemption of Election Assistance Commission
				from certain government contracting requirements.
					Title V—Effective Date
					Sec. 501. Effective date.
				
			IPromoting
			 accuracy, integrity, and security through voter-verified permanent paper
			 ballot
			101.Paper Ballot
			 and Manual Counting Requirements
				(a)In
			 generalSection 301(a)(2) of the Help America Vote Act of 2002
			 (42 U.S.C. 15481(a)(2)) is amended to read as follows:
					
						(2)Paper ballot
				requirement
							(A)Voter-verified
				paper ballots
								(i)Paper ballot
				requirement(I)The voting system shall require the use of
				an individual, durable, voter-verified, paper ballot of the voter’s vote that
				shall be marked and made available for inspection and verification by the voter
				before the voter’s vote is cast and counted, and which shall be counted by hand
				or read by an optical scanner or other counting device. For purposes of this
				subclause, the term individual, durable, voter-verified, paper
				ballot means a paper ballot marked by the voter by hand or a paper
				ballot marked through the use of a nontabulating ballot marking device or
				system, so long as the voter shall have the option to mark his or her ballot by
				hand.
									(II)The
				voting system shall provide the voter with an opportunity to correct any error
				on the paper ballot before the permanent voter-verified paper ballot is
				preserved in accordance with clause (ii).
									(III)The voting system shall not preserve
				the voter-verified paper ballots in any manner that makes it possible, at any
				time after the ballot has been cast, to associate a voter with the record of
				the voter’s vote without the voter’s consent.
									(ii)Preservation as
				official recordThe
				individual, durable, voter-verified, paper ballot used in accordance with
				clause (i) shall constitute the official ballot and shall be preserved and used
				as the official ballot for purposes of any recount or audit conducted with
				respect to any election for Federal office in which the voting system is
				used.
								(iii)Manual
				counting requirements for recounts and audits(I)Each paper ballot used
				pursuant to clause (i) shall be suitable for a manual audit, and shall be
				counted by hand in any recount or audit conducted with respect to any election
				for Federal office.
									(II)In
				the event of any inconsistencies or irregularities between any electronic vote
				tallies and the vote tallies determined by counting by hand the individual,
				durable, voter-verified, paper ballots used pursuant to clause (i), and subject
				to subparagraph (B), the individual, durable, voter-verified, paper ballots
				shall be the true and correct record of the votes cast.
									(iv)Application to
				all ballotsThe requirements
				of this subparagraph shall apply to all ballots cast in elections for Federal
				office, including ballots cast by absent uniformed services voters and overseas
				voters under the Uniformed and Overseas Citizens Absentee Voting Act and other
				absentee voters.
								(B)Special rule for
				treatment of disputes when paper ballots have been shown to be
				compromised
								(i)In
				generalIn the event that—
									(I)there is any inconsistency between any
				electronic vote tallies and the vote tallies determined by counting by hand the
				individual, durable, voter-verified, paper ballots used pursuant to
				subparagraph (A)(i) with respect to any election for Federal office; and
									(II)it is demonstrated by clear and convincing
				evidence (as determined in accordance with the applicable standards in the
				jurisdiction involved) in any recount, audit, or contest of the result of the
				election that the paper ballots have been compromised (by damage or mischief or
				otherwise) and that a sufficient number of the ballots have been so compromised
				that the result of the election could be changed,
									the
				determination of the appropriate remedy with respect to the election shall be
				made in accordance with applicable State law, except that the electronic tally
				shall not be used as the exclusive basis for determining the official certified
				result.(ii)Rule for
				consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper
				ballots deemed compromised, if any, shall be considered in the calculation of
				whether or not the result of the election could be changed due to the
				compromised paper
				ballots.
								.
				(b)Conforming
			 amendment clarifying applicability of alternative language
			 accessibilitySection 301(a)(4) of such Act (42 U.S.C.
			 15481(a)(4)) is amended by inserting (including the paper ballots
			 required to be used under paragraph (2)) after voting
			 system.
				(c)Other conforming
			 amendmentsSection 301(a)(1) of such Act (42 U.S.C. 15481(a)(1))
			 is amended—
					(1)in subparagraph
			 (A)(i), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3);
					(2)in subparagraph
			 (A)(ii), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3);
					(3)in
			 subparagraph (A)(iii), by striking counted each place it appears
			 and inserting counted, in accordance with paragraphs (2) and
			 (3); and
					(4)in subparagraph
			 (B)(ii), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3).
					102.Accessibility
			 and Ballot Verification for Individuals With Disabilities
				(a)In
			 generalSection 301(a)(3)(B) of the Help America Vote Act of 2002
			 (42 U.S.C. 15481(a)(3)(B)) is amended to read as follows:
					
						(B)(i)satisfy the requirement of subparagraph (A)
				through the use of at least one voting system equipped for individuals with
				disabilities, including nonvisual and enhanced visual accessibility for the
				blind and visually impaired, and nonmanual and enhanced manual accessibility
				for the mobility and dexterity impaired, at each polling place; and
							(ii)meet the requirements of subparagraph (A)
				and paragraph (2)(A) by using a system that—
								(I)allows the voter to privately and
				independently verify the permanent paper ballot through the presentation, in
				accessible form, of the printed or marked vote selections from the same printed
				or marked information that would be used for any vote counting or auditing;
				and
								(II)allows the voter to privately and
				independently verify and cast the permanent paper ballot without requiring the
				voter to manually handle the paper ballot;
				and
								.
				(b)Specific
			 requirement of study, testing, and development of accessible paper ballot
			 verification mechanisms
					(1)Study and
			 reportingSubtitle C of title II of such Act (42 U.S.C. 15381 et
			 seq.) is amended—
						(A)by redesignating
			 section 247 as section 248; and
						(B)by inserting after
			 section 246 the following new section:
							
								247.Study and
				report on accessible paper ballot verification mechanisms
									(a)Study and
				ReportThe Director of the
				National Science Foundation shall make grants to not fewer than 3 eligible
				entities to study, test, and develop accessible paper ballot voting,
				verification, and casting mechanisms and devices and best practices to enhance
				the accessibility of paper ballot voting and verification mechanisms for
				individuals with disabilities, for voters whose primary language is not
				English, and for voters with difficulties in literacy, including best practices
				for the mechanisms themselves and the processes through which the mechanisms
				are used.
									(b)EligibilityAn
				entity is eligible to receive a grant under this part if it submits to the
				Director (at such time and in such form as the Director may require) an
				application containing—
										(1)certifications that the entity shall
				specifically investigate enhanced methods or devices, including non-electronic
				devices, that will assist such individuals and voters in marking voter-verified
				paper ballots and presenting or transmitting the information printed or marked
				on such ballots back to such individuals and voters, and casting such
				ballots;
										(2)a certification
				that the entity shall complete the activities carried out with the grant not
				later than December 31, 2011; and
										(3)such other
				information and certifications as the Director may require.
										(c)Availability of
				TechnologyAny technology developed with the grants made under
				this section shall be treated as non-proprietary and shall be made available to
				the public, including to manufacturers of voting systems.
									(d)Coordination
				With Grants for Technology ImprovementsThe Director shall carry
				out this section so that the activities carried out with the grants made under
				subsection (a) are coordinated with the research conducted under the grant
				program carried out by the Commission under section 271, to the extent that the
				Director and Commission determine necessary to provide for the advancement of
				accessible voting technology.
									(e)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out subsection (a) $5,000,000, to remain available until
				expended.
									.
						(2)Clerical
			 amendmentThe table of contents of such Act is amended—
						(A)by redesignating
			 the item relating to section 247 as relating to section 248; and
						(B)by inserting after
			 the item relating to section 246 the following new item:
							
								
									Sec. 247. Study and report on accessible
				paper ballot verification
				mechanisms.
								
								.
						(c)Clarification of
			 accessibility standards under voluntary voting system guidanceIn
			 adopting any voluntary guidance under subtitle B of title III of the Help
			 America Vote Act with respect to the accessibility of the paper ballot
			 verification requirements for individuals with disabilities, the Election
			 Assistance Commission shall include and apply the same accessibility standards
			 applicable under the voluntary guidance adopted for accessible voting systems
			 under such subtitle.
				(d)Permitting Use
			 of Funds for Protection and Advocacy Systems To Support Actions To Enforce
			 Election-Related Disability AccessSection 292(a) of the Help
			 America Vote Act of 2002 (42 U.S.C. 15462(a)) is amended by striking ;
			 except that and all that follows and inserting a period.
				103.Additional
			 Voting System Requirements
				(a)Requirements
			 describedSection 301(a) of the Help America Vote Act of 2002 (42
			 U.S.C. 15481(a)) is amended by adding at the end the following new
			 paragraphs:
					
						(7)Prohibiting use
				of uncertified election-dedicated voting system technologies; disclosure
				requirements
							(A)In
				generalA voting system used
				in an election for Federal office in a State may not at any time during the
				election contain or use any election-dedicated voting system technology—
								(i)which has not been certified by the State
				for use in the election; and
								(ii)which has not been deposited with an
				accredited laboratory described in section 231 to be held in escrow and
				disclosed in accordance with this section.
								(B)Requirement for
				disclosure and limitation on restricting disclosureAn accredited laboratory under section 231
				with whom an election-dedicated voting system technology has been deposited
				shall—
								(i)hold the
				technology in escrow; and
								(ii)disclose
				technology and information regarding the technology to another person
				if—
									(I)the person is a
				qualified person described in subparagraph (C) who has entered into a
				nondisclosure agreement with respect to the technology which meets the
				requirements of subparagraph (D); or
									(II)the laboratory is
				permitted or required to disclose the technology to the person under State law,
				in accordance with the terms and conditions applicable under such law.
									(C)Qualified
				persons describedWith respect to the disclosure of
				election-dedicated voting system technology by a laboratory under subparagraph
				(B)(ii)(I), a qualified person is any of the following:
								(i)A
				governmental entity with responsibility for the administration of voting and
				election-related matters for purposes of reviewing, analyzing, or reporting on
				the technology.
								(ii)A
				party to pre- or post-election litigation challenging the result of an election
				or the administration or use of the technology used in an election, including
				but not limited to election contests or challenges to the certification of the
				technology, or an expert for a party to such litigation, for purposes of
				reviewing or analyzing the technology to support or oppose the litigation, and
				all parties to the litigation shall have access to the technology for such
				purposes.
								(iii)A person not
				described in clause (i) or (ii) who reviews, analyzes, or reports on the
				technology solely for an academic, scientific, technological, or other
				investigation or inquiry concerning the accuracy or integrity of the
				technology.
								(D)Requirements for
				nondisclosure agreementsA nondisclosure agreement entered into
				with respect to an election-dedicated voting system technology meets the
				requirements of this subparagraph if the agreement—
								(i)is
				limited in scope to coverage of the technology disclosed under subparagraph (B)
				and any trade secrets and intellectual property rights related thereto;
								(ii)does not prohibit
				a signatory from entering into other nondisclosure agreements to review other
				technologies under this paragraph;
								(iii)exempts from
				coverage any information the signatory lawfully obtained from another source or
				any information in the public domain;
								(iv)remains in effect
				for not longer than the life of any trade secret or other intellectual property
				right related thereto;
								(v)prohibits the use
				of injunctions barring a signatory from carrying out any activity authorized
				under subparagraph (C), including injunctions limited to the period prior to a
				trial involving the technology;
								(vi)is silent as to
				damages awarded for breach of the agreement, other than a reference to damages
				available under applicable law;
								(vii)allows
				disclosure of evidence of crime, including in response to a subpoena or
				warrant;
								(viii)allows the
				signatory to perform analyses on the technology (including by executing the
				technology), disclose reports and analyses that describe operational issues
				pertaining to the technology (including vulnerabilities to tampering, errors,
				risks associated with use, failures as a result of use, and other problems),
				and describe or explain why or how a voting system failed or otherwise did not
				perform as intended; and
								(ix)provides that the
				agreement shall be governed by the trade secret laws of the applicable
				State.
								(E)Election-dedicated
				voting system technology definedFor purposes of this paragraph:
								(i)In
				generalThe term
				election-dedicated voting system technology means the
				following:
									(I)The source code
				used for the trusted build and its file signatures.
									(II)A complete disk
				image of the pre-build, build environment, and any file signatures to validate
				that it is unmodified.
									(III)A complete disk
				image of the post-build, build environment, and any file signatures to validate
				that it is unmodified.
									(IV)All executable
				code produced by the trusted build and any file signatures to validate that it
				is unmodified.
									(V)Installation
				devices and software file signatures.
									(ii)ExclusionSuch term does not include
				commercial-off-the-shelf software and hardware defined under the
				2005 voluntary voting system guidelines adopted by the Commission under section
				222.
								(8)Prohibition of
				use of wireless communications devices in systems or devicesNo system or device upon which ballots are
				programmed or votes are cast or tabulated shall contain, use, or be accessible
				by any wireless, power-line, or concealed communication device, except that
				enclosed infrared communications devices which are certified for use in such
				device by the State and which cannot be used for any remote or wide area
				communications or used without the knowledge of poll workers shall be
				permitted.
						(9)Prohibiting
				connection of system to the internet
							(A)In
				generalNo system or device upon which ballots are programmed or
				votes are cast or tabulated shall be connected to the Internet at any
				time.
							(B)Rule of
				constructionNothing contained in this paragraph shall be deemed
				to prohibit the Commission from conducting the studies under section 242 or to
				conduct other similar studies under any other provision of law in a manner
				consistent with this paragraph.
							(10)Security
				standards for voting systems used in Federal elections
							(A)In
				generalNo voting system may be used in an election for Federal
				office unless the manufacturer of such system and the election officials using
				such system meet the applicable requirements described in subparagraph
				(B).
							(B)Requirements
				describedThe requirements described in this subparagraph are as
				follows:
								(i)The manufacturer
				and the election officials shall document the secure chain of custody for the
				handling of all software, hardware, vote storage media, blank ballots, and
				completed ballots used in connection with voting systems, and shall make the
				information available upon request to the Commission.
								(ii)The manufacturer shall disclose to an
				accredited laboratory under section 231 and to the appropriate election
				official any information required to be disclosed under paragraph (7).
								(iii)After the appropriate election official has
				certified the election-dedicated and other voting system software for use in an
				election, the manufacturer may not—
									(I)alter such
				software; or
									(II)insert or use in
				the voting system any software, software patch, or other software modification
				not certified by the State for use in the election.
									(iv)At the request of
				the Commission—
									(I)the appropriate
				election official shall submit information to the Commission regarding the
				State’s compliance with this subparagraph; and
									(II)the manufacturer shall submit information
				to the Commission regarding the manufacturer’s compliance with this
				subparagraph.
									(C)Development and
				publication of best practices of secure chain of custodyNot
				later than August 1, 2010, the Commission shall develop and make publicly
				available best practices regarding the requirement of subparagraph (B)(i) and
				(B)(iii), and in the case of subparagraph (B)(iii), shall include best
				practices for certifying software patches and minor software modifications
				under short deadlines.
							(D)Disclosure of
				secure chain of custodyThe Commission shall make information
				provided to the Commission under subparagraph (B)(i) available to any person
				upon request.
							(11)Durability and
				readability requirements for ballots
							(A)Durability
				requirements for paper ballots
								(i)In
				generalAll voter-verified
				paper ballots required to be used under this Act shall be marked or printed on
				durable paper.
								(ii)DefinitionFor
				purposes of this Act, paper is durable if it is capable of
				withstanding multiple counts and recounts by hand without compromising the
				fundamental integrity of the ballots, and capable of retaining the information
				marked or printed on them for the full duration of a retention and preservation
				period of 22 months.
								(B)Readability
				requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed
				by the voter through the use of a ballot marking device shall be clearly
				readable by the voter without assistance (other than eyeglasses or other
				personal vision enhancing devices) and by a scanner or other device equipped
				for individuals with
				disabilities.
							.
				(b)Requiring
			 laboratories To meet standards prohibiting conflicts of interest as condition
			 of accreditation for testing of voting system hardware and software
					(1)In
			 generalSection 231(b) of such Act (42 U.S.C. 15371(b)) is
			 amended by adding at the end the following new paragraphs:
						
							(3)Prohibiting
				conflicts of interest; ensuring availability of results
								(A)In
				generalA laboratory may not be accredited by the Commission for
				purposes of this section unless—
									(i)the laboratory
				certifies that the only compensation it receives for the testing carried out in
				connection with the certification, decertification, and recertification of the
				manufacturer’s voting system hardware and software is the payment made from the
				Testing Escrow Account under paragraph (4);
									(ii)the laboratory
				meets such standards as the Commission shall establish (after notice and
				opportunity for public comment) to prevent the existence or appearance of any
				conflict of interest in the testing carried out by the laboratory under this
				section, including standards to ensure that the laboratory does not have a
				financial interest in the manufacture, sale, and distribution of voting system
				hardware and software, and is sufficiently independent from other persons with
				such an interest;
									(iii)the laboratory certifies that it will
				permit an expert designated by the Commission or by the State requiring
				certification of the system being tested to observe any testing the laboratory
				carries out under this section; and
									(iv)the laboratory,
				upon completion of any testing carried out under this section, discloses the
				test protocols, results, and all communication between the laboratory and the
				manufacturer to the Commission.
									(B)Availability of
				resultsUpon receipt of information under subparagraph (A), the
				Commission shall make the information available promptly to election officials
				and the public.
								(4)Procedures for
				conducting testing; payment of user fees for compensation of accredited
				laboratories
								(A)Establishment of
				escrow accountThe Commission
				shall establish an escrow account (to be known as the Testing Escrow
				Account) for making payments to accredited laboratories for the costs
				of the testing carried out in connection with the certification,
				decertification, and recertification of voting system hardware and
				software.
								(B)Schedule of
				feesIn consultation with the
				accredited laboratories, the Commission shall establish and regularly update a
				schedule of fees for the testing carried out in connection with the
				certification, decertification, and recertification of voting system hardware
				and software, based on the reasonable costs expected to be incurred by the
				accredited laboratories in carrying out the testing for various types of
				hardware and software.
								(C)Requests and
				payments by manufacturersA
				manufacturer of voting system hardware and software may not have the hardware
				or software tested by an accredited laboratory under this section
				unless—
									(i)the
				manufacturer submits a detailed request for the testing to the Commission;
				and
									(ii)the manufacturer
				pays to the Commission, for deposit into the Testing Escrow Account established
				under subparagraph (A), the applicable fee under the schedule established and
				in effect under subparagraph (B).
									(D)Selection of
				laboratoryUpon receiving a request for testing and the payment
				from a manufacturer required under subparagraph (C), the Commission shall
				select, from all laboratories which are accredited under this section to carry
				out the specific testing requested by the manufacturer, an accredited
				laboratory to carry out the testing.
								(E)Payments to
				laboratoriesUpon receiving a
				certification from a laboratory selected to carry out testing pursuant to
				subparagraph (D) that the testing is completed, along with a copy of the
				results of the test as required under paragraph (3)(A)(iv), the Commission
				shall make a payment to the laboratory from the Testing Escrow Account
				established under subparagraph (A) in an amount equal to the applicable fee
				paid by the manufacturer under subparagraph (C)(ii).
								(5)Dissemination of
				additional information on accredited laboratories
								(A)Information on
				testingUpon completion of
				the testing of a voting system under this section, the Commission shall
				promptly disseminate to the public the identification of the laboratory which
				carried out the testing.
								(B)Information on
				status of laboratoriesThe
				Commission shall promptly notify Congress, the chief State election official of
				each State, and the public whenever—
									(i)the Commission
				revokes, terminates, or suspends the accreditation of a laboratory under this
				section;
									(ii)the Commission
				restores the accreditation of a laboratory under this section which has been
				revoked, terminated, or suspended; or
									(iii)the Commission has
				credible evidence of significant security failure at an accredited
				laboratory.
									.
					(2)Conforming
			 amendmentsSection 231 of such Act (42 U.S.C. 15371) is further
			 amended—
						(A)in subsection
			 (a)(1), by striking testing, certification, and all that follows
			 and inserting the following: testing of voting system hardware and
			 software by accredited laboratories in connection with the certification,
			 decertification, and recertification of the hardware and software for purposes
			 of this Act.;
						(B)in subsection
			 (a)(2), by striking testing, certification, and all that follows
			 and inserting the following: testing of its voting system hardware and
			 software by the laboratories accredited by the Commission under this section in
			 connection with certifying, decertifying, and recertifying the hardware and
			 software.;
						(C)in subsection
			 (b)(1), by striking testing, certification, decertification, and
			 recertification and inserting testing; and
						(D)in subsection (d),
			 by striking testing, certification, decertification, and
			 recertification each place it appears and inserting
			 testing.
						(3)Deadline for
			 establishment of standards, escrow account, and schedule of
			 feesThe Election Assistance Commission shall establish the
			 standards described in section 231(b)(3) of the Help America Vote Act of 2002
			 and the Testing Escrow Account and schedule of fees described in section
			 231(b)(4) of such Act (as added by paragraph (1)) not later than January 1,
			 2010.
					(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Election Assistance Commission such sums
			 as may be necessary to carry out the Commission’s duties under paragraphs (3)
			 and (4) of section 231 of the Help America Vote Act of 2002 (as added by
			 paragraph (1)).
					(c)Grants for
			 research on development of election-dedicated voting system software
					(1)In
			 generalSubtitle D of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15401 et seq.) is amended by adding at the end the following
			 new part:
						
							7Grants for
				research on development of election-dedicated voting system software
								297.Grants for
				research on development of election-dedicated voting system software
									(a)In
				GeneralThe Director of the National Science Foundation
				(hereafter in this part referred to as the Director) shall make
				grants to not fewer than 3 eligible entities to conduct research on the
				development of election-dedicated voting system software.
									(b)EligibilityAn
				entity is eligible to receive a grant under this part if it submits to the
				Director (at such time and in such form as the Director may require) an
				application containing—
										(1)certifications regarding the benefits of
				operating voting systems on election-dedicated software which is easily
				understandable and which is written exclusively for the purpose of conducting
				elections;
										(2)certifications
				that the entity will use the funds provided under the grant to carry out
				research on how to develop voting systems that run on election-dedicated
				software and that will meet the applicable requirements for voting systems
				under title III; and
										(3)such other
				information and certifications as the Director may require.
										(c)Availability of
				TechnologyAny technology developed with the grants made under
				this section shall be treated as non-proprietary and shall be made available to
				the public, including to manufacturers of voting systems.
									(d)Authorization of
				AppropriationsThere are authorized to be appropriated for grants
				under this section $1,500,000 for each of fiscal years 2010 and 2011, to remain
				available until
				expended.
									.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to subtitle D of title II the
			 following:
						
							
								Part 7—Grants for research on development of
				election-dedicated voting system software
								Sec. 297. Grants for research on
				development of election-dedicated voting system
				software.
							
							.
					104.Availability of
			 Additional Funding To Enable States To Meet Costs of Revised
			 Requirements
				(a)Extension of
			 requirements payments for meeting revised requirementsSection
			 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by
			 adding at the end the following new paragraph:
					
						(4)For fiscal year 2010, the sum of—
							(A)$1,000,000,000,
				except that any funds provided under the authorization made by this
				subparagraph shall be used by a State only to meet the requirements of title
				III which are first imposed on the State pursuant to the amendments made by
				title I of the Voter Confidence and Increased Accessibility Act of 2009, or to
				otherwise modify or replace its voting systems in response to such amendments;
				plus
							(B)such sums as may be necessary to enable
				States to carry out the activities described in subparagraph (A) with respect
				to requirements which first apply to the regularly scheduled general election
				for Federal office held in November 2014, except that any funds provided under
				the authorization made by this subparagraph shall be used by a State only for
				carrying out these
				activities.
							.
				(b)Use of revised
			 formula for allocation of fundsSection 252(b) of such Act (42
			 U.S.C. 15402(b)) is amended to read as follows:
					
						(b)State Allocation
				Percentage Defined
							(1)In
				generalExcept as provided in
				paragraph (2), the State allocation percentage for a State is
				the amount (expressed as a percentage) equal to the quotient of—
								(A)the voting age population of the State (as
				reported in the most recent decennial census); and
								(B)the total voting age population of all
				States (as reported in the most recent decennial census).
								(2)Special rule for
				payments used to meet requirements imposed under Voter Confidence and Increased
				Accessibility Act of 2009
								(A)In
				generalIn the case of the requirements payment made to a State
				under the authorization made by section 257(a)(4) for fiscal year 2010 or any
				fiscal year thereafter, the State allocation percentage for a
				State is the amount (expressed as a percentage) equal to the quotient
				of—
									(i)the sum of the
				number of noncompliant precincts in the State and 50 percent of the number of
				partially noncompliant precincts in the State; and
									(ii)the sum of the
				number of noncompliant precincts in all States and 50 percent of the number of
				partially noncompliant precincts in all States.
									(B)Noncompliant
				precinct definedIn this
				paragraph, a noncompliant precinct means any precinct (or
				equivalent location) within a State for which the voting system used to
				administer the regularly scheduled general election for Federal office held in
				November 2008 did not meet either of the requirements described in subparagraph
				(D).
								(C)Partially
				noncompliant precinct definedIn this paragraph, a partially
				noncompliant precinct means any precinct (or equivalent location) within
				a State for which the voting system used to administer the regularly scheduled
				general election for Federal office held in November 2008 met only one of the
				requirements described in subparagraph (D).
								(D)Requirements
				describedThe requirements
				described in this subparagraph with respect to a voting system are as
				follows:
									(i)The primary voting system required the use
				of durable paper ballots (as described in section 301(a)(2)(A)(i)(I) and
				301(a)(11)(A), as amended or added by the Voter Confidence and Increased
				Accessibility Act of 2009) for every vote cast.
									(ii)The voting system allowed the voter to
				privately and independently verify the permanent paper ballot through the
				presentation of the same printed or marked information used for vote counting
				and auditing and to privately and independently cast the permanent paper ballot
				without handling the ballot
				manually.
									.
				(c)Revised
			 conditions for receipt of fundsSection 253 of such Act (42
			 U.S.C. 15403) is amended—
					(1)in subsection (a),
			 by striking A State is eligible and inserting Except as
			 provided in subsection (f), a State is eligible; and
					(2)by adding at the
			 end the following new subsection:
						
							(f)Special Rule for
				Payments Used To Meet Requirements Imposed Under Voter Confidence and Increased
				Accessibility Act of 2009
								(1)In
				generalNotwithstanding any
				other provision of this part, a State is eligible to receive a requirements
				payment under the authorization made by section 257(a)(4) for fiscal year 2010
				or any fiscal year thereafter if, not later than 90 days after the date of the
				enactment of the Voter Confidence and Increased Accessibility Act of 2009, the
				chief executive officer of the State, or designee, in consultation and
				coordination with the chief State election official—
									(A)certifies to the
				Commission the number of noncompliant and partially noncompliant precincts in
				the State (as defined in section 252(b)(2));
									(B)certifies to the
				Commission that the State will reimburse each unit of local government in the
				State for any costs the unit incurs in carrying out the activities for which
				the payment may be used; and
									(C)files a statement
				with the Commission describing the State’s need for the payment and how the
				State will use the payment to meet the requirements of title III (in accordance
				with the limitations applicable to the use of the payment under section
				257(a)(4)).
									(2)Certifications
				by States that require changes to State lawIn the case of a
				State that requires State legislation to carry out any activity covered by any
				certification submitted under this subsection, the State shall be permitted to
				make the certification notwithstanding that the legislation has not been
				enacted at the time the certification is submitted and such State shall submit
				an additional certification once such legislation is
				enacted.
								.
					(d)Permitting use
			 of funds for reimbursement for costs previously incurredSection
			 251(c)(1) of such Act (42 U.S.C. 15401(c)(1)) is amended by striking the period
			 at the end and inserting the following: , or as a reimbursement for any
			 costs incurred after November 2004 in meeting the requirements of title III
			 which are imposed pursuant to the amendments made by title I of the Voter
			 Confidence and Increased Accessibility Act of 2009 or in otherwise upgrading or
			 replacing voting systems in a manner consistent with such amendments (so long
			 as the voting systems meet any of the requirements that apply with respect to
			 elections for Federal office held in 2014 and each succeeding
			 year)..
				(e)Rule of
			 construction regarding States receiving other funds for replacing punch card,
			 lever, or other voting machinesNothing in the amendments made by
			 this section or in any other provision of the Help America Vote Act of 2002 may
			 be construed to prohibit a State which received or was authorized to receive a
			 payment under title I or II of such Act for replacing punch card, lever, or
			 other voting machines from receiving or using any funds which are made
			 available under the amendments made by this section.
				(f)Rule of
			 construction regarding use of funds received in prior years
					(1)In
			 generalNothing contained in
			 this Act or the Help America Vote Act of 2002 may be construed to prohibit a
			 State from using funds received under title I or II of the Help America Vote
			 Act of 2002 to purchase or acquire by other means a voting system that meets
			 the requirements of paragraphs (2) and (3) of section 301 of the Help America
			 Vote Act of 2002 (as amended by this Act) in order to replace voting systems
			 purchased with funds received under the Help America Vote Act of 2002 that do
			 not meet such requirements.
					(2)Waiver of notice
			 and comment requirementsThe requirements of subparagraphs (A),
			 (B), and (C) of section 254(a)(11) of the Help America Vote Act of 2002 shall
			 not apply to any State using funds received under such Act for the purposes
			 described in subparagraph (A) or (B) of paragraph (1).
					(g)Effective
			 dateThe amendments made by this section shall apply with respect
			 to fiscal years beginning with fiscal year 2010.
				105.Effective Date
			 For New RequirementsSection
			 301(d) of the Help America Vote Act of 2002 (42 U.S.C. 15481(d)) is amended to
			 read as follows:
				
					(d)Effective
				Date
						(1)In
				generalExcept as provided in paragraph (2), each State and
				jurisdiction shall be required to comply with the requirements of this section
				on and after January 1, 2006.
						(2)Special rule for
				certain requirements
							(A)In
				generalExcept as provided in
				subparagraphs (B) and (C), the requirements of this section which are first
				imposed on a State and jurisdiction pursuant to the amendments made by title I
				of the Voter Confidence and Increased Accessibility Act of 2009 shall apply
				with respect to voting systems used for the regularly scheduled general
				election for Federal office held in November 2010 and each succeeding election
				for Federal office.
							(B)Delay for
				jurisdictions using certain paper record printers or certain systems using or
				producing voter-verifiable paper records in 2008
								(i)DelayIn
				the case of a jurisdiction described in clause (ii), subparagraph (A) shall
				apply to a voting system in the jurisdiction as if the reference in such
				subparagraph to the regularly scheduled general election for Federal
				office held in November 2010 and each succeeding election for Federal
				office were a reference to elections for Federal office
				occurring during 2014 and each succeeding year, but only with respect
				to the following requirements of this section:
									(I)Paragraph
				(2)(A)(i)(I) of subsection (a) (relating to the use of voter-marked paper
				ballots).
									(II)Paragraph
				(3)(B)(ii) (I) and (II) of subsection (a) (relating to access to verification
				from and casting of the durable paper ballot).
									(III)Paragraph (11)
				of subsection (a) (relating to durability and readability requirements for
				ballots).
									(ii)Jurisdictions
				describedA jurisdiction
				described in this clause is a jurisdiction—
									(I)which used voter verifiable paper record
				printers attached to direct recording electronic voting machines, or which used
				other voting systems that used or produced paper records of the vote verifiable
				by voters but that are not in compliance with paragraphs (2)(A)(i)(I),
				(3)(B)(ii) (I) and (II), and (11) of subsection (a) (as amended or added by the
				Voter Confidence and Increased Accessibility Act of 2009), for the
				administration of the regularly scheduled general election for Federal office
				held in November 2008; and
									(II)which will
				continue to use such printers or systems for the administration of elections
				for Federal office held in years before 2014.
									(iii)Mandatory
				availability of paper ballots at polling places using grandfathered printers
				and systems
									(I)Requiring
				ballots to be offered and providedThe appropriate election official at each
				polling place that uses a printer or system described in clause (ii)(I) for the
				administration of elections for Federal office shall offer each individual who
				is eligible to cast a vote in the election at the polling place the opportunity
				to cast the vote using a blank pre-printed paper ballot which the individual
				may mark by hand and which is not produced by the direct recording electronic
				voting machine or other such system. The official shall provide the individual
				with the ballot and the supplies necessary to mark the ballot, and shall ensure
				(to the greatest extent practicable) that the waiting period for the individual
				to cast a vote is the lesser of 30 minutes or the average waiting period for an
				individual who does not agree to cast the vote using such a paper ballot under
				this clause.
									(II)Treatment of
				ballotAny paper ballot which
				is cast by an individual under this clause shall be counted and otherwise
				treated as a regular ballot for all purposes (including by incorporating it
				into the final unofficial vote count (as defined by the State) for the
				precinct) and not as a provisional ballot, unless the individual casting the
				ballot would have otherwise been required to cast a provisional ballot.
									(III)Posting of
				noticeThe appropriate election official shall ensure there is
				prominently displayed at each polling place a notice that describes the
				obligation of the official to offer individuals the opportunity to cast votes
				using a pre-printed blank paper ballot.
									(IV)Training of
				election officialsThe chief State election official shall ensure
				that election officials at polling places in the State are aware of the
				requirements of this clause, including the requirement to display a notice
				under subclause (III), and are aware that it is a violation of the requirements
				of this title for an election official to fail to offer an individual the
				opportunity to cast a vote using a blank pre-printed paper ballot.
									(V)Period of
				applicabilityThe requirements of this clause apply only during
				the period in which the delay is in effect under clause (i).
									(C)Special rule for
				jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a
				nontabulating ballot marking device which automatically deposits the ballot
				into a privacy sleeve, subparagraph (A) shall apply to a voting system in the
				jurisdiction as if the reference in such subparagraph to the regularly
				scheduled general election for Federal office held in November 2010 and each
				succeeding election for Federal office were a reference to
				elections for Federal office occurring during 2014 and each succeeding
				year, but only with respect to paragraph (3)(B)(ii)(II) of subsection
				(a) (relating to nonmanual casting of the durable paper
				ballot).
							.
			IIEnhancement of
			 Enforcement
			201.Enhancement of
			 enforcement of Help America Vote Act of 2002Section 401 of the Help America Vote Act of
			 2002 (42 U.S.C. 15511) is amended—
				(1)by striking
			 The Attorney General and inserting (a)
			 In General.—The
			 Attorney General; and
				(2)by adding at the
			 end the following new subsections:
					
						(b)Filing of
				Complaints by Aggrieved Persons
							(1)In
				generalA person who is aggrieved by a violation of section 301,
				302, or 303 which has occurred, is occurring, or is about to occur may file a
				written, signed, notarized complaint with the Attorney General describing the
				violation and requesting the Attorney General to take appropriate action under
				this section. The Attorney General shall immediately provide a copy of a
				complaint filed under the previous sentence to the entity responsible for
				administering the State-based administrative complaint procedures described in
				section 402(a) for the State involved.
							(2)Response by
				Attorney GeneralThe Attorney General shall respond to each
				complaint filed under paragraph (1), in accordance with procedures established
				by the Attorney General that require responses and determinations to be made
				within the same (or shorter) deadlines which apply to a State under the
				State-based administrative complaint procedures described in section 402(a)(2).
				The Attorney General shall immediately provide a copy of the response made
				under the previous sentence to the entity responsible for administering the
				State-based administrative complaint procedures described in section 402(a) for
				the State involved.
							(c)Availability of
				private right of actionAny
				person who is authorized to file a complaint under subsection (b)(1) (including
				any individual who seeks to enforce the individual’s right to a voter-verified
				paper ballot, the right to have the voter-verified paper ballot counted in
				accordance with this Act, or any other right under subtitle A of title III) may
				file an action under section 1979 of the Revised Statutes of the United States
				(42 U.S.C. 1983) to enforce the uniform and nondiscriminatory election
				technology and administration requirements under sections 301, 302, and
				303.
						(d)No effect on
				State proceduresNothing in this section may be construed to
				affect the availability of the State-based administrative complaint procedures
				required under section 402 to any person filing a complaint under this
				subsection.
						.
				IIIRequirement for
			 mandatory manual audits by hand count
			301.Mandatory
			 Manual AuditsTitle III of the
			 Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by adding at
			 the end the following new subtitle:
				
					CMandatory manual
				audits
						321.Requiring audits
				of results of elections
							(a)Requiring
				Audits
								(1)In
				generalIn accordance with this subtitle, each State shall
				administer, without advance notice to the precincts or alternative audit units
				selected, audits of the results of all elections for Federal office held in the
				State (and, at the option of the State or jurisdiction involved, of elections
				for State and local office held at the same time as such election) consisting
				of random hand counts of the voter-verified paper ballots required to be used
				and preserved pursuant to section 301(a)(2).
								(2)Exception for
				certain electionsA State shall not be required to administer an
				audit of the results of an election for Federal office under this subtitle if
				the winning candidate in the election—
									(A)had no opposition
				on the ballot; or
									(B)received 80
				percent or more of the total number of votes cast in the election, as
				determined on the basis of the final unofficial vote count.
									(b)Determination of
				Entity Conducting Audits; Application of GAO Independence
				StandardsThe State shall administer audits under this subtitle
				through an entity selected for such purpose by the State in accordance with
				such criteria as the State considers appropriate consistent with the
				requirements of this subtitle, except that the entity must meet the general
				standards established by the Comptroller General and as set forth in the
				Comptroller General’s Government Auditing Standards to ensure the independence
				(including, except as provided under section 323(b), the organizational
				independence) of entities performing financial audits, attestation engagements,
				and performance audits.
							(c)References to
				Election AuditorIn this subtitle, the term Election
				Auditor means, with respect to a State, the entity selected by the State
				under subsection (b).
							322.Number of ballots
				counted under audit
							(a)In
				GeneralExcept as provided in
				subsection (b), the number of voter-verified paper ballots which will be
				subject to a hand count administered by the Election Auditor of a State under
				this subtitle with respect to an election shall be determined as
				follows:
								(1)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is less
				than 1 percent of the total votes cast in that election, the hand counts of the
				voter-verified paper ballots shall occur in at least 10 percent of all
				precincts or equivalent locations (or alternative audit units used in
				accordance with the method provided for under subsection (b)) in the
				Congressional district involved (in the case of an election for the House of
				Representatives) or the State (in the case of any other election for Federal
				office).
								(2)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is greater
				than or equal to 1 percent but less than 2 percent of the total votes cast in
				that election, the hand counts of the voter-verified paper ballots shall occur
				in at least 5 percent of all precincts or equivalent locations (or alternative
				audit units used in accordance with the method provided for under subsection
				(b)) in the Congressional district involved (in the case of an election for the
				House of Representatives) or the State (in the case of any other election for
				Federal office).
								(3)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is equal
				to or greater than 2 percent of the total votes cast in that election, the hand
				counts of the voter-verified paper ballots shall occur in at least 3 percent of
				all precincts or equivalent locations (or alternative audit units used in
				accordance with the method provided for under subsection (b)) in the
				Congressional district involved (in the case of an election for the House of
				Representatives) or the State (in the case of any other election for Federal
				office).
								(b)Use of
				Alternative Mechanism
								(1)Permitting use
				of alternative mechanismNotwithstanding subsection (a), a State
				may adopt and apply an alternative mechanism to determine the number of
				voter-verified paper ballots which will be subject to the hand counts required
				under this subtitle with respect to an election, so long as the alternative
				mechanism uses the voter-verified paper ballots to conduct the audit and the
				National Institute of Standards and Technology determines that the alternative
				mechanism is in accordance with the principles set forth in paragraph
				(2).
								(2)Principles for
				approvalIn approving an
				alternative mechanism under paragraph (1), the National Institute of Standards
				and Technology shall ensure that the audit procedure will have the property
				that for each election—
									(A)the alternative mechanism will be at least
				as statistically effective in ensuring the accuracy of the election results as
				the procedures under this subtitle; or
									(B)the reported
				election outcome will have at least a 95 percent chance of being consistent
				with the election outcome that would be obtained by a full recount.
									(3)Deadline for
				responseThe Director of the National Institute of Standards and
				Technology shall make a determination regarding a State’s request to approve an
				alternative mechanism under paragraph (1) not later than 30 days after
				receiving the State’s request.
								323.Process for
				administering audits
							(a)In
				GeneralThe Election Auditor of a State shall administer an audit
				under this section of the results of an election in accordance with the
				following procedures:
								(1)Within 24 hours
				after the State announces the final unofficial vote count (as defined by the
				State) in each precinct in the State, the Election Auditor shall—
									(A)determine and then
				announce the precincts or equivalent locations (or alternative audit units used
				in accordance with the method provided under section 322(b)) in the State in
				which it will administer the audits; and
									(B)with respect to votes cast at the precinct
				or equivalent location on or before the date of the election (other than
				provisional ballots described in paragraph (2)), begin to administer the hand
				count of the votes on the voter-verified paper ballots required to be used and
				preserved under section 301(a)(2)(A) and the comparison of the count of the
				votes on those ballots with the final unofficial count of such votes as
				announced by the State.
									(2)With respect to votes cast other than at
				the precinct on the date of the election (other than votes cast before the date
				of the election described in paragraph (2)) or votes cast by provisional ballot
				on the date of the election which are certified and counted by the State on or
				after the date of the election, including votes cast by absent uniformed
				services voters and overseas voters under the Uniformed and Overseas Citizens
				Absentee Voting Act, the Election Auditor shall administer the hand count of
				the votes on the applicable voter-verified paper ballots required to be
				produced and preserved under section 301(a)(2)(A) and the comparison of the
				count of the votes on those ballots with the final unofficial count of such
				votes as announced by the State.
								(b)Use of
				personnelIn administering the audits, the Election Auditor may
				utilize the services of the personnel of the State or jurisdiction, including
				election administration personnel and poll workers, without regard to whether
				or not the personnel have professional auditing experience.
							(c)LocationThe
				Election Auditor shall administer an audit of an election—
								(1)at the location
				where the ballots cast in the election are stored and counted after the date of
				the election or such other appropriate and secure location agreed upon by the
				Election Auditor and the individual that is responsible under State law for the
				custody of the ballots; and
								(2)in the presence of
				the personnel who under State law are responsible for the custody of the
				ballots.
								(d)Special rule in
				case of delay in reporting absentee vote countIn the case of a
				State in which the final count of absentee and provisional votes is not
				announced until after the date of the election, the Election Auditor shall
				initiate the process described in subsection (a) for administering the audit
				not later than 24 hours after the State announces the final unofficial vote
				count for the votes cast at the precinct or equivalent location on or before
				the date of the election, and shall initiate the administration of the audit of
				the absentee and provisional votes pursuant to subsection (a)(2) not later than
				24 hours after the State announces the final unofficial count of such
				votes.
							(e)Additional
				Audits if Cause Shown
								(1)In
				generalIf the Election Auditor finds that any of the hand counts
				administered under this section do not match the final unofficial tally of the
				results of an election, the Election Auditor shall administer hand counts under
				this section of such additional precincts (or alternative audit units) as the
				Election Auditor considers appropriate to resolve any concerns resulting from
				the audit and ensure the accuracy of the election results.
								(2)Establishment
				and publication of procedures governing additional auditsNot later than August 1, 2010, each State
				shall establish and publish procedures for carrying out the additional audits
				under this subsection, including the means by which the State shall resolve any
				concerns resulting from the audit with finality and ensure the accuracy of the
				election results.
								(f)Public
				Observation of AuditsEach
				audit conducted under this section shall be conducted in a manner that allows
				public observation of the entire process.
							324.Selection of
				precincts
							(a)In
				GeneralExcept as provided in
				subsection (c), the selection of the precincts or alternative audit units in
				the State in which the Election Auditor of the State shall administer the hand
				counts under this subtitle shall be made by the Election Auditor on a random
				basis, in accordance with procedures adopted by the National Institute of
				Standards and Technology, except that at least one precinct shall be selected
				at random in each county, with additional precincts selected by the Election
				Auditor at the Auditor’s discretion.
							(b)Public
				SelectionThe random selection of precincts under subsection (a)
				shall be conducted in public, at a time and place announced in advance.
							(c)Mandatory
				Selection of Precincts Established Specifically For Absentee
				BallotsIf a State does not
				sort absentee ballots by precinct and include those ballots in the hand count
				with respect to that precinct, the State shall create absentee ballot precincts
				or audit units which are of similar size to the average precinct or audit unit
				in the jurisdiction being audited, and shall include those absentee precincts
				or audit units among the precincts in the State in which the Election Auditor
				shall administer the hand counts under this subtitle.
							(d)Deadline for
				Adoption of Procedures by CommissionThe National Institute of
				Standards and Technology shall adopt the procedures described in subsection (a)
				not later than March 31, 2010, and shall publish them in the Federal Register
				upon adoption.
							325.Publication of
				results
							(a)Submission to
				CommissionAs soon as
				practicable after the completion of an audit under this subtitle, the Election
				Auditor of a State shall submit to the Commission the results of the audit, and
				shall include in the submission a comparison of the results of the election in
				the precinct as determined by the Election Auditor under the audit and the
				final unofficial vote count in the precinct as announced by the State and all
				undervotes, overvotes, blank ballots, and spoiled, voided, or cancelled
				ballots, as well as a list of any discrepancies discovered between the initial,
				subsequent, and final hand counts administered by the Election Auditor and such
				final unofficial vote count and any explanation for such discrepancies, broken
				down by the categories of votes described in paragraphs (1)(B) and (2) of
				section 323(a).
							(b)Publication by
				CommissionImmediately after receiving the submission of the
				results of an audit from the Election Auditor of a State under subsection (a),
				the Commission shall publicly announce and publish the information contained in
				the submission.
							(c)Delay in
				certification of results by State
								(1)Prohibiting
				certification until completion of auditsNo State may certify the results of any
				election which is subject to an audit under this subtitle prior to—
									(A)to the completion of the audit (and, if
				required, any additional audit conducted under section 323(e)(1)) and the
				announcement and submission of the results of each such audit to the Commission
				for publication of the information required under this section; and
									(B)the completion of
				any procedure established by the State pursuant to section 323(e)(2) to resolve
				discrepancies and ensure the accuracy of results.
									(2)Deadline for
				completion of audits of Presidential electionsIn the case of an
				election for electors for President and Vice President which is subject to an
				audit under this subtitle, the State shall complete the audits and announce and
				submit the results to the Commission for publication of the information
				required under this section in time for the State to certify the results of the
				election and provide for the final determination of any controversy or contest
				concerning the appointment of such electors prior to the deadline described in
				section 6 of title 3, United States Code.
								326.Payments to
				States
							(a)Payments For
				Costs of Conducting AuditsIn accordance with the requirements
				and procedures of this section, the Commission shall make a payment to a State
				to cover the costs incurred by the State in carrying out this subtitle with
				respect to the elections that are the subject of the audits conducted under
				this subtitle.
							(b)Certification of
				Compliance and Anticipated Costs
								(1)Certification
				requiredIn order to receive a payment under this section, a
				State shall submit to the Commission, in such form as the Commission may
				require, a statement containing—
									(A)a certification
				that the State will conduct the audits required under this subtitle in
				accordance with all of the requirements of this subtitle;
									(B)a notice of the reasonable costs incurred
				or the reasonable costs anticipated to be incurred by the State in carrying out
				this subtitle with respect to the elections involved; and
									(C)such other
				information and assurances as the Commission may require.
									(2)Amount of
				paymentThe amount of a
				payment made to a State under this section shall be equal to the reasonable
				costs incurred or the reasonable costs anticipated to be incurred by the State
				in carrying out this subtitle with respect to the elections involved, as set
				forth in the statement submitted under paragraph (1).
								(3)Timing of
				noticeThe State may not submit a notice under paragraph (1)
				until candidates have been selected to appear on the ballot for all of the
				elections for Federal office which will be the subject of the audits
				involved.
								(c)Timing of
				PaymentsThe Commission shall make the payment required under
				this section to a State not later than 30 days after receiving the notice
				submitted by the State under subsection (b).
							(d)Recoupment of
				OverpaymentsNo payment may be made to a State under this section
				unless the State agrees to repay to the Commission the excess (if any)
				of—
								(1)the amount of the
				payment received by the State under this section with respect to the elections
				involved; over
								(2)the actual costs
				incurred by the State in carrying out this subtitle with respect to the
				elections involved.
								(e)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Commission for fiscal year 2010 and each succeeding fiscal year $100,000,000
				for payments under this section.
							327.Exception for
				elections subject to recount under State law prior to certification
							(a)ExceptionThis subtitle does not apply to any
				election for which a recount under State law will commence prior to the
				certification of the results of the election, including but not limited to a
				recount required automatically because of the margin of victory between the 2
				candidates receiving the largest number of votes in the election, but only if
				each of the following applies to the recount:
								(1)The recount
				commences prior to the determination and announcement by the Election Auditor
				under section 323(a)(1) of the precincts in the State in which it will
				administer the audits under this subtitle.
								(2)If the recount
				would apply to fewer than 100 percent of the ballots cast in the
				election—
									(A)the number of
				ballots counted will be at least as many as would be counted if an audit were
				conducted with respect to the election in accordance with this subtitle;
				and
									(B)the selection of
				the precincts in which the recount will be conducted will be made in accordance
				with the random selection procedures applicable under section 324.
									(3)The recount for
				the election meets the requirements of section 323(f) (relating to public
				observation).
								(4)The State meets
				the requirements of section 325 (relating to the publication of results and the
				delay in the certification of results) with respect to the recount.
								(b)Clarification of
				Effect on Other RequirementsNothing in this section may be
				construed to waive the application of any other provision of this Act to any
				election (including the requirement set forth in section 301(a)(2) that the
				voter verified paper ballots serve as the vote of record and shall be counted
				by hand in all audits and recounts, including audits and recounts described in
				this subtitle).
							328.Effective
				dateThis subtitle shall apply
				with respect to elections for Federal office beginning with the regularly
				scheduled general elections held in November
				2010.
						.
			302.Availability of
			 Enforcement Under Help America Vote Act of 2002Section 401 of such Act (42 U.S.C. 15511),
			 as amended by section 201, is amended—
				(1)in subsection (a),
			 by striking the period at the end and inserting the following: , or the
			 requirements of subtitle C of title III.;
				(2)in subsection
			 (b)(1), by striking 303 and inserting 303, or subtitle C
			 of title III,; and
				(3)in subsection (c)—
					(A)by striking
			 subtitle A and inserting subtitles A or C,
			 and
					(B)by striking the
			 period at the end and inserting the following: , or the requirements of
			 subtitle C of title III..
					303.Guidance on
			 Best Practices for Alternative Audit Mechanisms
				(a)In
			 generalNot later than May 1,
			 2010, the Director of the National Institute for Standards and Technology shall
			 establish guidance for States that wish to establish alternative audit
			 mechanisms under section 322(b) of the Help America Vote Act of 2002 (as added
			 by section 301). Such guidance shall be based upon scientifically and
			 statistically reasonable assumptions for the purpose of creating an alternative
			 audit mechanism that will be consistent with the principles for approval
			 described in section 322(b)(2) of such Act (as so added).
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out subsection (a) $100,000, to remain available until expended.
				304.Clerical
			 AmendmentThe table of
			 contents of such Act is amended by adding at the end of the items relating to
			 title III the following:
				
					
						Subtitle C—Mandatory Manual
				Audits
						Sec. 321. Requiring audits of results of
				elections.
						Sec. 322. Number of ballots counted under
				audit.
						Sec. 323. Process for administering
				audits.
						Sec. 324. Selection of
				precincts.
						Sec. 325. Publication of
				results.
						Sec. 326. Payments to States.
						Sec. 327. Exception for elections subject
				to recount under State law prior to certification.
						Sec. 328. Effective
				date.
					
					.
			IVRepeal of
			 exemption of Election Assistance Commission from certain government contracting
			 requirements
			401.Repeal of
			 exemption of Election Assistance Commission from certain government contracting
			 requirements
				(a)In
			 generalSection 205 of the Help America Vote Act of 2002 (42
			 U.S.C. 15325) is amended by striking subsection (e).
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to contracts entered into by the Election Assistance Commission on or
			 after the date of the enactment of this Act.
				VEffective
			 date
			501.Effective
			 DateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall apply with respect
			 to the regularly scheduled general election for Federal office in November 2010
			 and each succeeding election for Federal office.
			
